1                                                        JS-6
2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                     CENTRAL DISTRICT OF CALIFORNIA

10

11   HENRY A. JONES, JR.,                Case No. CV 15-5884 DDP (SS)

12                  Plaintiff,

13        v.                                       JUDGMENT

14   DR. CHENGOCONG WU,

15                  Defendant.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED: April 16, 2019

24                                        DEAN D. PREGERSON
                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
